Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 1 of 28




                EXHIBIT 2
         Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 2 of 28



                                                                    Page 1

1
2                    UNITED STATES DISTRICT COURT
3                    SOUTHERN DISTRICT OF NEW YORK
4
5        CESAR                   )
         FERNANDEZ-RODRIGUEZ,    )
6        ROBER GALVEZ-CHIMBO,    )
         SHARON HATCHER,         )No.
7        JONATHAN MEDINA, JAMES  )20 Civ. 3315(ER)
         WOODSON, individually   )
8        and on behalf of all    )
         others similarly        )
9        situated,               )
                    Petitioners, )
10                               )
                  vs.            )
11                               )
         MARTI LICON-VITALE, in  )
12       her official capacity   )
         as Warden of the        )
13       Metropolitan            )
         Correctional Center,    )
14                  Respondent.  )
         _______________________ )
15
16
17
18                  VIDEOCONFERENCE DEPOSITION OF
19                           CHARISMA EDGE
20                      Wednesday, May 20, 2020
21
22
23       Reported By:
24       CATHI IRISH, RPR, CRR, CLVS, CCR
25

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
         Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 3 of 28



                                                                  Page 22

1                                       EDGE
2        but acting warden Hazelwood did not yet
3        arrive?
4               A.      Yes.     I'm trying to remember
5        her -- what day she actually look leave.
6        It was a day or so before Mr. Hazelwood
7        arrived, yes.
8               Q.      Okay.      So when did the MCC first
9        start any type of planning to address a
10       potential outbreak of COVID-19 at the
11       facility?
12              A.      I don't recall initially the date
13       for the planning.
14              Q.      Do you recall the month when
15       planning first started?
16              A.      March.
17              Q.      Do you recall when in March?
18              A.      It was the latter part of March.
19              Q.      The second half of March, would
20       that be fair to say?
21              A.      That's fair to say.
22              Q.      Did you get some exhibits a few
23       hours before this deposition started?
24              A.      Yes.
25              Q.      And do you have them in front of

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
         Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 4 of 28



                                                                  Page 38

1                                       EDGE
2        point?
3               A.      This is the first time I'm seeing
4        it.
5               Q.      Were you aware of the Federal
6        Defenders of New York making the request
7        reflected at the bottom of the e-mail for
8        David Patton for information about the
9        MCC's planning for COVID-19?
10              A.      No.
11              Q.      We can put that away.
12                      As of March 15th of 2020, is it
13       accurate to say that the MCC did not have
14       any protocol in place for testing inmates
15       for COVID-19?
16              A.      You're saying beginning March
17       15th, did we do any testing?
18              Q.      Did you have any protocol in
19       place for how, if at all, you would test
20       inmates prior to March 15th?
21              A.      Not that I'm aware of.
22              Q.      When is the first time the MCC
23       has had test kits available to conduct
24       tests to process either within the MCC or
25       through a commercial lab for COVID-19?

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
         Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 5 of 28



                                                                   Page 49

1                                       EDGE
2        attention so that's what I recall about
3        conversations related to placement.
4               Q.      It's just important for the
5        deposition that the record be clear so I
6        just want to make sure it is.
7                       Are you saying you do not
8        remember having any conversations about
9        whether it was medically appropriate to
10       house inmates who had COVID-19 in the
11       special housing unit?
12                      MS. ROVNER:           Objection.
13       BY MR. DEVLIN-BROWN:
14              Q.      You can answer.
15              A.      What I'm saying is the words
16       "medically appropriate," I do not recall
17       those words being used but I do recall
18       discussing whether or not inmates would
19       have medical attention, would medical be
20       available, that's what I recall.
21              Q.      Do you recall anyone at the MCC
22       recommending that inmates with COVID-19
23       not be sent to the special housing unit?
24              A.      I do not recall that suggestion.
25                      MR. DEVLIN-BROWN:                   Could you take

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
         Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 6 of 28



                                                                  Page 52

1                                       EDGE
2        contact investigations are recommended or
3        should be done when there is a positive
4        case.
5               Q.      To be clear, in this case
6        reflected in the memo in Exhibit 4, you do
7        not know one way or the other if a contact
8        investigation was ever conducted with
9        respect to which staff this positive
10       inmate had contact with?
11              A.      No, I do not know about the
12       contact investigation.
13              Q.      So this first inmate who was
14       determine by the MCC to have COVID-19 was
15       housed on 11 South; is that correct?
16              A.      Yes.
17              Q.      And that's a dormitory unit; is
18       that right?
19              A.      That's right.
20              Q.      Do you know approximately how
21       many inmates 11 South holds when it's
22       fully occupied?
23              A.      156 inmates.
24              Q.      Was it at or near full occupancy
25       at the time of this incident?

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
         Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 7 of 28



                                                                  Page 53

1                                       EDGE
2               A.      I don't know of the numbers or
3        the capacity at that time.
4               Q.      Following the diagnosis of this
5        first inmate with COVID-19, what steps
6        were taken to identify, if any, who on
7        11 South among the inmate population had
8        contact with this inmate?
9               A.      You're asking about the inmates
10       who came in contact with the inmate who
11       was removed, placed on G?
12              Q.      Yeah, I'm asking if to your
13       knowledge there was any effort by the MCC
14       to identify those inmates on 11 South who
15       had been in close contact with the patient
16       who had been first identified as having
17       COVID-19.
18              A.      I don't know about any contact
19       investigation.            What I do know is that the
20       entire unit was placed on quarantine as a
21       precaution.
22              Q.      So to be clear, by placing the
23       entire unit on quarantine, does that mean
24       no inmates who were then residing on
25       11 South were moved from 11 South to

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
         Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 8 of 28



                                                                  Page 54

1                                       EDGE
2        another unit and no one came into 11 South
3        from outside that unit?
4               A.      That is correct.
5               Q.      When did that quarantine go into
6        effect in terms of how quickly after this
7        first case was diagnosed?
8               A.      Well, to my recollection, as soon
9        as it was discovered that the inmate was
10       positive or asymptomatic, then the
11       quarantine was immediately placed in
12       effect.
13              Q.      Do you recall any efforts other
14       than putting a quarantine on the entire
15       unit to determine which inmates may have
16       been in close contact with the infected
17       person?
18              A.      I do know -- I am not aware about
19       the contact investigation aspect.                       I am
20       aware of the quarantine aspect.
21              Q.      Do you recall any discussion
22       about whether or not to move inmates who
23       had close contact with the affected inmate
24       out of 11 South to isolation themselves?
25              A.      I don't recall if there was

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
         Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 9 of 28



                                                                  Page 55

1                                       EDGE
2        another inmate related to the 11 South,
3        whether they were placed on isolation but
4        again the entire unit was placed on
5        quarantine status for precaution.
6               Q.      Following the diagnosis on March
7        23rd, were any steps implemented to
8        provide additional protective equipment to
9        the inmates on 11 South?
10              A.      Additional PPE, are you referring
11       to masks?
12              Q.      It wasn't a great question.                   Let
13       me break it down.
14                      Prior to March 23rd, the inmates
15       on 11 South did not have masks; is that
16       correct?
17              A.      That is correct.
18              Q.      When were masks first issued to
19       inmates on 11 South?
20              A.      Masks were issued to the inmate
21       population I believe sometime in April.
22              Q.      Was there any increase in the
23       amount of sanitation supplies, soap,
24       cleaning equipment provided immediately
25       after this original case on March 23rd to

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 10 of 28



                                                                  Page 92

1                                       EDGE
2               A.     Indicated by a regularly
3        scheduled basis, we have meetings Monday
4        and every Friday and during portions of
5        those meetings we do have a portion set
6        aside for COVID so I would say yes, a
7        regularly scheduled basis.
8               Q.     Who's at these meetings on Monday
9        and Friday?
10              A.     The executive staff.
11              Q.     And who is the executive staff,
12       what does that consist of?
13              A.     The warden, all the associate
14       wardens, the executive assistant and the
15       captain, and the psychologist is there as
16       well, medical is there, and if there's
17       something that specifically we need
18       clarification on they may stay but there's
19       a portion where they do step out and those
20       are the participants of the meeting.
21              Q.     Who is there for medical?
22              A.     The health services -- at this
23       time the health services -- excuse me, the
24       assistant health services administrator
25       but he's on leave, the health services

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 11 of 28



                                                                 Page 134

1                                       EDGE
2        received any RIS request, again prior to
3        COVID-19, that I'm aware of.                       They all
4        happened after COVID.
5               Q.     Since the COVID pandemic has
6        arrived, can you estimate how many times
7        the MCC has filed a motion for
8        compassionate release based on requests
9        from the inmate?
10              A.     That I don't.              I'm not aware how
11       many times we filed a motion.
12              Q.     Are you aware of any one way or
13       the other?
14              A.     I don't recall there being any
15       approved based on the MCC -- from the
16       institution standpoint to file a motion,
17       I'm not aware of any.
18              Q.     How, if at all, has the
19       compassionate release evaluation changed
20       since the COVID pandemic in terms of
21       factors that the MCC considers in
22       evaluating applications, if it has?
23              A.     I know there is a AG memo
24       indicating there should be a heightened
25       increase use for -- that's for home

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                    212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 12 of 28



                                                                 Page 138

1                                       EDGE
2        submitted or reviewed for home confinement
3        and it's approved, then there's no need to
4        then continue the reviews for
5        compassionate release because the
6        vulnerability to that inmate no longer
7        exists if they have been approved for home
8        confinement.          So the two home confinement
9        and compassionate release are two
10       separate, they fall under two separate
11       authorities, whereas home confinement is a
12       review based on from the institution's
13       perspective, whereas compassionate release
14       the warden make a recommendation, it's
15       sent to central office, and then the
16       director coordinates with the United
17       States Attorney's Office and they make a
18       motion to the court.                 So those are two
19       separate processes.
20              Q.     Okay.      In terms of the time it
21       takes to review a compassionate release
22       application, is it fair to say a backlog
23       of such applications developed because of
24       the volume of inmates filing them
25       following the COVID-19 pandemic?

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 13 of 28



                                                                 Page 139

1                                       EDGE
2               A.     Yes.
3               Q.     Were you recently able to
4        accelerate your review of those and clear
5        the backlog?
6               A.     Yes.
7               Q.     And how did you do that?
8               A.     How did we clear the backlog?
9               Q.     Did you receive additional staff
10       or other tools that enabled you to clear
11       the backlog in recent weeks?
12              A.     The staff that we currently have
13       did the review and that's how the backlog
14       was cleared.
15              Q.     So the staff that would
16       ordinarily review these things simply
17       reviewed them more quickly; is that fair
18       to say?
19                     MS. ROVNER:            Objection.
20                     THE WITNESS:             That's fair to say.
21       BY MR. DEVLIN-BROWN:
22              Q.     Let's turn to home confinement
23       which I think you were referring to before
24       as well.
25                     Actually sorry, before I get

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 14 of 28



                                                                   Page 143

1                                       EDGE
2        first.
3               A.     Pre-COVID, we have a system
4        called Insight and it's a database that's
5        generated or initiated from the unit team
6        secretary and it's an RRC or residential
7        reentry center referral and so home
8        confinement and RRC are acronyms, they are
9        processed the same way.                    Home confinement
10       is then determined from the RRM, the
11       residential reentry manager based on the
12       RRC referral, if you will.
13              Q.     Okay.
14              A.     Yeah, a database.
15              Q.     Okay.      So how has the home
16       confinement review process changed since
17       the COVID-19 pandemic?
18              A.     Well, I would say with the
19       guidance of the Attorney General's memo,
20       we've been given a more stringent -- I
21       won't say stringent but criteria to
22       specifically increase the use of home
23       confinement.
24                     MR. DEVLIN-BROWN:                    If I could
25              show you what's been marked as Exhibit

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                      212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 15 of 28



                                                                 Page 148

1                                       EDGE
2        this was definitely discussed.
3               Q.     Okay.      What do you remember about
4        discussions you had about implementing the
5        memo?
6               A.     I had a discussion with
7        Mr. Demosthenes about processing home
8        confinement in an expeditious manner.
9               Q.     I mean the memo provides the BOP
10       with authority to release inmates on home
11       confinement who would have been ineligible
12       before; right?
13              A.     What do you mean by ineligible?
14       My understanding is not that we would take
15       an ineligible inmate and make him
16       eligible.        My understanding is that we
17       would make greater use of it but I don't
18       believe that it would be a fair assessment
19       that an ineligible inmate would now be
20       eligible.
21              Q.     To be clear, are you saying that
22       in your view, the only inmates who would
23       be eligible for release after this memo
24       would be the same inmates who were
25       eligible for release before?

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 16 of 28



                                                                 Page 149

1                                       EDGE
2               A.     Yes.      My understanding is not --
3        is to increase the use or to run rosters
4        and to maybe perhaps review people faster
5        or quicker and not wait for the specific
6        time frame because as I already indicated,
7        home confinement is generated, the review
8        process is the same as the RRC packet and
9        typically inmates are reviewed for halfway
10       house placement based on a certain time
11       frame, like 17 to 19 months they are
12       reviewed, but this to me indicated that
13       the review process should be immediate but
14       it doesn't say, my understanding is not
15       that an ineligible inmate would be deemed
16       eligible.
17              Q.     Was vulnerability to COVID-19 a
18       factor in releasing on home confinement?
19              A.     Yes.
20              Q.     And was that a factor before this
21       memo or only after this memo?
22              A.     Well, COVID-19 didn't exist prior
23       to the memo so I would say that as a
24       result of this memo.
25              Q.     Well, you had already had a

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 17 of 28



                                                                   Page 153

1                                       EDGE
2                      THE VIDEOGRAPHER:                    We're going
3               off the record at 3:08 p.m.                      This
4               marks the end of media unit 2.
5                      (Recess taken from 3:08 p.m. to
6               3:20 p.m.).
7                      THE VIDEOGRAPHER:                    We're back on
8               the record at 3:21 p.m.                      This marks
9               the beginning of media 3.
10       BY MR. DEVLIN-BROWN:
11              Q.     Okay, so Ms. Edge, before we took
12       a break, I had asked you if you had
13       concerns about how the home confinement
14       process was implemented at the MCC
15       following Attorney General Barr's memo.
16       You had said that you did have concerns
17       and I asked you what they were and you
18       said the reviews were not being done.
19                     Can you explain what you mean by
20       that?
21              A.     Meaning the staff that are
22       responsible for reviewing the request were
23       not available to review the request.                           They
24       were reassigned.
25              Q.     And which staff were these by

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                     212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 18 of 28



                                                                 Page 154

1                                       EDGE
2        position and name?
3               A.     The case managers, they conduct
4        the review so those case managers would be
5        Flores -- and again the first names I'm
6        not familiar with because we call
7        everybody by their last names -- so that
8        would be Flores, Jenkins-Cardew, Olivares.
9               Q.     Did you say the case managers
10       were reassigned?
11              A.     Yes.
12              Q.     Reassigned to what?
13              A.     To work custody.
14              Q.     And work custody means what?
15              A.     Meaning that custody they were
16       working correctional posts.
17              Q.     Okay.      Did that happen to a large
18       number of case managers?
19              A.     All of the case managers.
20              Q.     And do you know why they were
21       reassigned to that?
22              A.     A decision was made to implement
23       a 12-hour roster and to utilize
24       non-custody staff which included unit team
25       staff.

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 19 of 28



                                                                 Page 155

1                                       EDGE
2               Q.     When was that decision made?
3               A.     The decision was made the latter
4        part of March and then it was implemented
5        April 5th.
6               Q.     So it was implemented shortly
7        after the Attorney General's memo came
8        down?
9               A.     Yes.
10              Q.     Did you know that the case
11       managers were being reassigned to
12       corrections posts?
13              A.     I did not know until I received
14       the e-mail along with everyone else.
15              Q.     What e-mail are you referring to?
16              A.     The e-mail indicating that staff
17       will be reassigned.
18              Q.     I see.       And did that e-mail, that
19       e-mail came down in late March to be
20       effective April 5th if I understand you.
21              A.     Correct.
22              Q.     So as of the time the Attorney
23       General's memo was issued on April 4th,
24       did you understand at that time these case
25       managers were not going to be available to

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 20 of 28



                                                                 Page 156

1                                       EDGE
2        do the review in a timely manner?
3               A.     Well, the memo, the AG memo was
4        April 3rd, not April 4th, and when the
5        memo was sent out or disseminated, I
6        didn't know to the extent that it would
7        impact or how many of my staff would be
8        reassigned.
9               Q.     And when did you figure out how
10       big an impact it would have on your staff?
11              A.     The date that it became
12       effective.
13              Q.     Did that give you concerns right
14       away that there was going to be delay in
15       processing home confinement?
16              A.     Yes.
17              Q.     Did you express your concerns to
18       anyone?
19              A.     Yes.
20              Q.     To whom?
21              A.     To the warden.
22              Q.     To the warden or acting warden or
23       both?
24              A.     To both.
25              Q.     Tell me about what you told the

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 21 of 28



                                                                 Page 157

1                                       EDGE
2        warden.
3               A.     That I needed the staff in order
4        to do the work, simple.
5               Q.     What was her response?
6               A.     That it was -- it wasn't a direct
7        response but ultimately I didn't get the
8        staff.
9               Q.     What response did she give you
10       exactly?
11              A.     That the staff would not be
12       returning in addition to other, you know.
13              Q.     In addition to what?
14              A.     In addition to other -- just the
15       staff would not be returned.                       They would
16       be utilized on the custody roster.
17              Q.     Did she give you any suggestions
18       about how to process the cases given that
19       the staff were going to be used for the
20       custody roster?
21              A.     No.
22              Q.     What did you do after she told
23       you that the staff would not be coming
24       back to support that?
25              A.     I had a conversation with

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 22 of 28



                                                                 Page 158

1                                       EDGE
2        Mr. Demosthenes and he and I did the best
3        we could with the request.
4               Q.     What was Mr. Demosthenes's
5        reaction?
6               A.     He was puzzled as to how we would
7        get all the requests done in the time
8        frame.
9               Q.     I'm trying to figure out when the
10       warden went on leave.                  It was around this
11       time; right?
12              A.     We received -- Mr. Hazelwood
13       reported to us April 9th so her last day
14       was maybe -- what day is April 9th?
15              Q.     I can figure it out.
16                     A Thursday.
17              A.     Thursday.          So I think there was
18       an e-mail sent out maybe like a couple
19       days prior to that she would not be at
20       work.
21              Q.     So when the acting warden
22       Hazelwood arrived, did you on April 9th,
23       did you communicate with him about this?
24              A.     I don't remember if it was
25       April -- I probably did tell him April 9th

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 23 of 28



                                                                 Page 159

1                                       EDGE
2        but I know I communicated it early on
3        after having a meeting.
4               Q.     Was this just a one-on-one
5        meeting with you and him or were there
6        other people there?
7               A.     There were other people there.
8               Q.     The executive staff?
9               A.     Correct.
10              Q.     And what did you tell the acting
11       warden at that meeting about your
12       situation?
13              A.     That I needed unit team staff to
14       process RIS in addition to just their
15       regular work.
16              Q.     And what did he say?
17              A.     That unit team staff, this is not
18       verbatim, you know.
19              Q.     Of course.
20              A.     In essence, unit team staff, they
21       would be utilized on the custody roster.
22              Q.     Did he give you any other
23       suggestions about how you might find the
24       resources to process these cases?
25              A.     No.

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 24 of 28



                                                                 Page 160

1                                       EDGE
2               Q.     Did you raise it with anyone else
3        at the MCC, your concerns?
4               A.     Yes.
5               Q.     Who else?
6               A.     When -- well, exec staff knew
7        about it.        Those are my peers.               I
8        definitely didn't discuss it with any
9        support with the exception of
10       Mr. Demosthenes because he was directly
11       involved, and obviously he knew what was
12       going on because he was doing the work of
13       someone else but the attorneys new as
14       well.
15              Q.     The MCC attorneys?
16              A.     Yes.
17              Q.     Did you write any e-mails or
18       memos or anything about your concerns?
19              A.     I did write some e-mails.
20              Q.     To who, other than the attorneys,
21       to who?
22              A.     The exec staff.
23              Q.     Do you know the date of those
24       e-mails or would you be able to figure it
25       out?

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 25 of 28



                                                                 Page 162

1                                       EDGE
2               Q.     Were you satisfied that that was
3        a good explanation?
4               A.     No.
5               Q.     Why not?
6               A.     Because I know that they could --
7        they didn't have to be in custody.
8               Q.     Why did you think they didn't
9        need to be in custody?
10              A.     There could have been someone
11       else to work in their place.
12              Q.     You didn't think that the MCC was
13       so short-staffed that they had no choice
14       but to assign these people to the custody
15       roster?
16              A.     The staff didn't have to be in
17       custody.        Those particular individuals did
18       not have to be in custody.
19              Q.     So did you eventually get help
20       that you needed from this?
21              A.     Yes.
22              Q.     When did you get help?
23              A.     When the staff returned.
24              Q.     And when was that?
25              A.     I believe it was April 26th.

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 26 of 28



                                                                 Page 164

1                                       EDGE
2               Q.     Can you just explain to me sort
3        of how it was done?
4               A.     We identified some inmates
5        that -- we ran a roster and some inmates
6        were identified either by the Office of
7        General Counsel and then the Office of
8        Research, I forgot the acronyms, Office of
9        Research, and then there was a roster
10       generated, some inmates identified as
11       possibly meeting the criteria and we were
12       instructed to review those inmates.                        In
13       addition, there was an at-risk list that
14       was identified and then those inmates were
15       reviewed.
16              Q.     And when did that review take
17       place?
18              A.     The at-risk list?
19              Q.     Yeah.
20              A.     They happened at different times,
21       we receive the information at different
22       times so when the Regent sent us the
23       information, it had to be sometime in
24       April, the beginning of April.
25              Q.     Okay.      And just so I'm clear,

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 27 of 28



                                                                 Page 165

1                                       EDGE
2        this is the process that resulted in a
3        list of about 205 vulnerable inmates?
4               A.     I don't know if it was 205 but it
5        was an extensive list.
6               Q.     How did the MCC use that data on
7        inmates being in this vulnerable category,
8        how did it factor into the decision the
9        MCC makes as to where to house them or any
10       number of things?
11              A.     Well, 11 South was identified as
12       an area or a housing unit that would
13       probably be better for them because it's a
14       dorm setting and a decision was that it
15       would just be a little -- that environment
16       is a little bit more amenable to the -- I
17       would say the high risk inmates so we did
18       try to group all of those quote/unquote
19       high risk inmates together in one location
20       as opposed to throughout the institution.
21              Q.     And that was before the first
22       cases of COVID in the facility?
23              A.     Yes.
24              Q.     Okay.      All right, turning to
25       sanitation which I think is one of the

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-2 Filed 05/27/20 Page 28 of 28



                                                                 Page 171

1                                       EDGE
2               Q.     I guess -- what do they wipe it
3        down with, like paper towels or is there
4        cloth rags or what?
5               A.     Cloth rags.
6               Q.     Okay.      So what about masks for
7        the inmates, were you involved at all in
8        decisions about ordering masks and
9        providing masks to inmates?
10              A.     I was not involved in ordering
11       the masks, that was guidance, that was
12       sent down from -- we had no -- no decision
13       internally.          That was decided for us.                 So
14       the masks, you receive the masks and you
15       distribute the masks.
16              Q.     And initially the masks given to
17       the inmates were what kind of masks?
18              A.     They were the surgical masks.
19              Q.     Do you know how often they were
20       provided to the inmates?
21              A.     Once a week.
22              Q.     How many masks a week?
23              A.     One mask a week.
24              Q.     When did that start, if you know?
25              A.     That was sometime in April.

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
